-~.   I
      ~




                                                                                           FILED
                                                                                         IN CLERK'S OFFICE
                                                                                     US DISTRICT COURT E.O.N.Y.

          UNITED STATES DISTRICT COURT                                                     AUG 21 2019          *
          EASTERN DISTRICT OF NEW YORK                                               *
          --------------------------------------------------------------X            BROOKLYN OFFICE
          TORRE D. TAYLOR,

                                    Plaintiff,
                                                                                     DECISION & ORDER
                                    v.                                               16-CV-6242 (WFK)

          COMMISSIONER OF SOCIAL SECURITY,

                                    Defendant.
          -----------------------------------------------------------------------X

          WILLIAM F. KUNTZ II, United States District Judge:

                  Torre D. Taylor ("Plaintiff'), proceeding prose, filed this social security action on

          November 2, 2016. See Compl., ECF No. 1. Pursuant to this Court's order, Defendant served its

          dispositive motion for judgment on the pleadings on June 16, 2017. Plaintiff was to file his

          opposition to Defendant's motion by August 15, 2017. Plaintiff failed to file his response by that

          date. On May 17, 2019, this Court issued an order directing Plaintiff to file his response ori to

          show cause by June 14, 2019 why Defendant's motion should not be granted, and his case

          dismissed. On June 14, 2019, Plaintiff filed a motion to appoint counsel. The Court denie9

          Plaintiffs motion and again ordered Plaintiff to file a response or to show cause by August 16,

          2019 why Defendant's motion should not be granted and his case dismissed. To date, Plaintiff

          has not filed any response.

                  Rule 41(b) of the Federal Rules of Civil Procedure provide, in relevant part, "[t]or failure

          of the plaintiff to prosecute or to comply with ... any order of the court, a defendant may move
                                                                                                            i
                                                                                                            I



          for dismissal of an action or any claim against the defendant." A district court has the inh~rent

          power to dismiss a case with prejudice for lack of prosecution pursuant to Rule 41 (b). See Link




                                                                 -1-
v. Wabash R.R. Co., 360 U.S. 626, 629 (1962). By failing to respond to Defendant's motion and

to comply with this Court's orders twice directing him to explain why his complaint should not

be dismissed, Plaintiff has failed to pursue the claim. Therefore, the Court concludes Plaintiffs

noncompliance warrants dismissal, and that such dismissal be without prejudice given Plaintiffs

pro se status.

        For the foregoing reasons, the above-captioned action is hereby DISMISSED without

prejudice for failure to prosecute pursuant to Rule 41 (b). The Clerk of Court is directed to close

this case.



                                                      SO ORDERED.




                                                                    s/WFK




Dated: August 21, 2019
       Brooklyn, New York




                                               -2-
